216 F.2d 616
Howard HILDEBRANDT et al., Defendants-Appellants,v.UNITED STATES of America, Appellee.
No. 4834.
United States Court of Appeals First Circuit.
Nov. 17, 1954.

Appeal from an order of the United States District Court for the District of Rhode Island; Edward William Day, Judge.
Howard Hildebrandt, pro se.
Jacob S. Temkin, U.S. Atty., Providence, R. I.  (Henry R. DiMascolo, Asst. U.S. Atty., Providence, R.I., on the brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
This is an appeal from an order of the District Court of the United States for the District of Rhode Island entered February 12, 1954, denying and dismissing appellants' 'Amended Motion to Vacate, Set Aside or Correct Sentence,' filed under Title 28 U.S.C. 2255.


2
The order of the District Court is affirmed.  See opinion of Judge Gibson, United States v. Hildebrandt, 113 F.Supp. 577, denying a substantially similar motion.